143 F.3d 1293
Cherie CHARAS, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, INC., a Missouri corporation,Defendant-Appellee.Mildred JACOBY, Plaintiff-Appellant,v.TRANS WORLD AIRLINES, INC., Defendant-Appellee.Bernice GULLEY, Plaintiff-Appellant,v.AMERICAN AIRLINES;  AMR Corporation;  American EagleAirlines, Defendants-Appellees.Elizabeth NEWMAN, Plaintiff-Appellant,v.AMERICAN AIRLINES, Inc., Defendant-Appellee.Robert A. BEVERAGE, Plaintiff-Appellant,v.CONTINENTAL AIRLINES, Inc., Defendant-Appellee.
Nos. 96-15490, 96-15543, 96-15791, 97-55115 and 97-15158.
United States Court of Appeals,Ninth Circuit.
May 13, 1998.

Before HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3.